     Case 4:18-cv-04020 Document 36 Filed on 07/09/21 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          July 09, 2021
                         UNITED STATES DISTRICT COURT
                                                                                       Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §           CIVIL ACTION H-18-4020
                                                §
JAGMAIL S. GILL ET AL,                          §
                                                §
       Defendants.                              §

                                             Order

       The record indicates that a scheduling order has not been entered for this case. The parties

are hereby ORDERED to file a proposed joint scheduling order by July 23, 2021.



       Signed at Houston, Texas on July 7, 2021.




                                             _______________________________________
                                                           Gray H. Miller
                                                     United States District Judge
